DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 15-22 in the reply filed on 11/22/2021 is acknowledged.
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions of groups II, III and IV respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Newly submitted claims 26-29, filed 5/16/2022, are directed to a nonelected inventions of groups II, III and IV respectively due to their dependency from  withdrawn claims 23-25. Accordingly, claims 26-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US Patent Application Publication US 2003/0000275 A1) in view of Ginty et al (US Patent 4,901,552)
Regarding claim 15, Spence discloses (figure 1) a cooling apparatus for a component (work piece 16) formed by super plastic forming, the cooling apparatus comprising (cooling is provided by an inert gas supplied through valves 60 and 68 per paragraphs 0043 and 0044): a gas source configured to supply a supplied gas to an interior space of the component via a gas inlet (gas is supplied via inlet pipe 58 or  66 to chamber 20 or 22 respectively one of which would form an inner space for work piece 16); a gas outlet (outlet pipe 62 or 70) configured to allow the gas to exit the interior space (per paragraph 0032). 
However Spence is silent as to a gas column connected to the gas outlet and configured to compensate for changes in an external pressure acting on the component, wherein the gas column is a substantially vertically aligned structure; wherein a vertical height of the gas column  is greater than a width of the gas column, and wherein the gas column is at least partially filled with a column gas. As Spence is silent as to the details of the gas outlet at outlet pipes 62 or 70. The examiner notes that these are broad limitations that could be met by any structure that as a gas column is a substantially vertically aligned structure with a vertical height greater than its width, and wherein the gas column is at least partially filled with a column gas which could be a vertical tube that contains the gas.
Ginty teaches (figure 1) super plastically formed component (at blank 4) with a gas column (at the pipe connected to back pressure valve 18 which is vertically aligned as seen in figure 1) connected to the gas outlet and configured to compensate for changes in an external pressure acting on the component, wherein the gas column is a substantially vertically aligned structure; wherein a vertical height of the gas column  is greater than a width of the gas column (As seen in figure 1 the pipe connected to back pressure valve 18 which is vertically aligned with a height greater that its width), and wherein the gas column is at least partially filled with a column gas (gas outlet pipe 6 is filled with gas and connects to the valve 18 per Col. 6, line 45-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas outlet of Spence to include a vertical pipe with a back pressure valve as taught by Ginty. Doing so would provide a structure for regulating back pressure inside the containment vessel for the component as recognized by Ginty (per Col. 6, line 45-55).
Regarding claim 16, Spence as modified discloses the claim limitations of claim 15 above and Spence further discloses the gas source is configured to supply the supplied gas until the component cools to a stabilisation temperature (per paragraph 0043 and 0044 the gas from inlets at valves 60 and 64 controls the amount of cooling to maintain a temperature of the work piece 16).
Regarding claim 17, Spence as modified discloses the claim limitations of claim 15 above and Spence further discloses the gas inlet is a pipe or tube connected to an inlet hole in the component (inlet pipes 58 and 68 are connected to holes to connect to chambers 20 and 22 respectively).
Regarding claim 18, Spence as modified discloses the claim limitations of claim 17 above and Spence further discloses the inlet hole is a pre-existing hole adapted to have the supplied gas introduced there through during super plastic forming (inlet pipes 58 and 68 are connected to holes to connect to chambers 20 and 22 respectively which allow gas to pass through and allows for super plastic forming per paragraph 0032-0033).
Regarding claim 19, Spence as modified discloses the claim limitations of claim 15 above and Ginty further discloses the column gas at least partially filling the gas column is the same gas as the supplied gas supplied by the gas source (gas outlet pipe 6 is filled with gas and connects to the valve 18 which is the same gas from the inlet pipe 5 per Col. 6, line 45-55).
Regarding claim 20, Spence as modified discloses the claim limitations of claim 15 above and Ginty further discloses the gas column comprises an opening at an upper portion thereof, and  the external pressure acts on an upper surface of the column gas in the gas column (gas outlet pipe 6 is connected at is upper portion to the pipe connected to the valve 18 and any eternal pressure from past the valve 18 would indirectly act on gas in line 6). 
Regarding claim 21, Spence as modified discloses the claim limitations of claim 15 above and Spence and Ginty further discloses gas in the column gas column has a higher density than air (both Spence and Ginty discloses that the inert gas supplied is argon which has a higher density than air. Spence discloses argon in paragraph 0032 and Ginty discloses argon as the inert gas in Col. 2, line 17-19).
Regarding claim 22, Spence as modified discloses the claim limitations of claim 15 above and Spence further discloses a control valve configured to control the exit of the supplied gas from the apparatus (valves 64 and 72 allow removal of gas from the apparatus per paragraph 0032).
Response to Arguments
Applicant’s arguments, see page 7, filed 5/16/2022, with respect to the previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112  of 2/14/2022 have been withdrawn. 
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Spence in view of Ginty does not disclose the claim limitations of claim 15. First that Ginty does not disclose the dimensions of the gas column. The examiner respectfully disagrees and notes that there are no specific dimensions recited for the gas column, rather the gas column  must be simply have a height greater than its width. As such Ginty does not need to disclose any specific dimension but rather must generally disclose that a vertical height is greater than a width of the column within given Ginty discloses a vertical pipe connected to back pressure valve 18 in figure 1 which is vertically aligned with a height greater that its width, where Ginty explicitly discloses the pipe 6 as a pipe per Col. 6, line 53-55. Where pipes will have a diameter that extends along a length. Since the length of the pipe connected to back pressure valve 18 appears in figure 1 in the vertical direction,  relative to  the up-down detection of figure 1, the pipe connected to back pressure valve 18 would have a vertical length greater than its width as seen by the orientation in figure 1.
Secondly regarding the applicants’ arguments that  Ginty does not disclose a gas column as noted in the specification of the instant application. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the gas column ensues that the internal and external pressures remain substantially equal, as recited in paragraph 0057 of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case claim 15 recites the broader limitation of a gas column configured to compensate for changes in an external pressure acting on the component. This limitation does not specifically link the internal and external pressures to being equal but simply requires that there be changes in the external pressure acting on the component. In this case when valve 18 of Ginty was opened it would allow for regulation of back pressure within the containment vessel, per Col. 6, line 45-55 where opening of the valve would allow for connection to pressures outside the system and would change the external pressure acting on the components; as opening the valve would allow for the external pressure on the other side of the valve 18  to act on the component, at blank 4, in the containment vessel.
Further regarding the argument that Spence and Ginty teach using a valve to control the internal pressure and one would not look to change the valve based control of Spence and Ginty with the gas column as noted in the specification. The examiner notes that limitations of the specification are not read into the claims a as noted above. Additionally that the claims use the open language “comprising” which allows for additional features beyond that which are claimed. In this case as noted above the valves 18  in the column of Ginty would still allow for a change in external pressure to compensate for a change in external pressure as opening the valve would allow for the external pressure on the other side of the valve 18  to act on the component, at blank 4, in the containment vessel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas outlet  and valve of Spence to include a vertical pipe with a back pressure valve as taught by Ginty. Doing so would provide a structure for regulating back pressure inside the containment vessel for the component as recognized by Ginty (per Col. 6, line 45-55). Where opening the valve 18 of Ginty would allow for changes in external pressure acting on the component.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763